DETAILED ACTION
Response to Amendment
It is acknowledged that claims 1, 14 and 21 have been amended to include the indicated allowable subject matter.  Claims 23 and 27 were also amended.  Claims 7-13, 15 and 22 were canceled.  Claim 28 and 29 is newly added.
Terminal Disclaimer
The terminal disclaimer filed on 11/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 9,053,005 and 10,168,918 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-6, 14, 16-21, 23-29 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: a flash memory device with a memory array that stores a plurality of version number values and a plurality of instances of a logical block of the flash memory device, each of the version number values being assigned to an instance of the plurality of instances of the logical block.   Setting a variable instance quantity limit to indicate a maximum number of valid instances among the plurality of instances that are selected to exist at a time in the flash memory device.   Setting a version quantity limit as a function of the variable instance quantity limit, the version quantity limit indicating a quantity of version number values to be assigned to 
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 14 and 21.  Therefore claims 1, 14 and 21 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/10/2021